Citation Nr: 1125859	
Decision Date: 07/08/11    Archive Date: 07/15/11

DOCKET NO.  05-40 897	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1.  Entitlement to an initial rating in excess of 20 percent for diabetes mellitus with cataracts of both eyes and retinopathy of the right eye.

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

K. R. Fletcher, Counsel


INTRODUCTION

The Veteran served on active duty from October 1966 to October 1968.

This case comes before the Board of Veterans' Appeals (Board) on appeal of rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey.  When this appeal was before the Board in October 2007, it was dismissed in part and remanded in part.

In connection with the claim for an increased rating, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge in March 2006.  A transcript of the hearing is of record.  


REMAND

The Board is of the opinion that additional development is required before the Veteran's claims are decided.

As regards the claim for increased rating, additional evidence (VA treatment records dated from 2006 to 2010 which note, in part, treatment for complaints related to diabetes mellitus) was received in December 2010 and February 2011, subsequent to the issuance of the September 2010 Supplemental Statement of the Case (SSOC).  This new evidence has not been reviewed by the originating agency in conjunction with the increased rating issue on appeal, and the Veteran has not waived his right to have the evidence initially considered by the originating agency.  Accordingly, the originating agency must readjudicate the claim based on this new evidence.  38 C.F.R. § 20.1304(c) (2010).

As regards the claim for a TDIU, in a VA Form 9 received by the RO in January 2011, the Veteran requested a hearing before the Board at the RO.  Pursuant to 38 C.F.R. § 20.700 (2010), a hearing on appeal will be granted to an appellant who requests a hearing and is willing to appear in person.  See also 38 U.S.C.A. § 7107 (West 2002) (pertaining specifically to hearings before the Board).  Therefore, the case must be remanded to ensure that a hearing is scheduled.

Accordingly, this case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:

1.  After undertaking any further development deemed warranted, readjudicate the issue of entitlement to an initial rating in excess of 20 percent for diabetes mellitus with cataracts of both eyes and retinopathy of the right eye (and only that issue).  It the benefit sought on appeal is not granted, issue an SSOC that includes a review of all pertinent evidence submitted since the September 2010 SSOC.  Then, afford the Veteran the requisite opportunity to respond.

2.  Regarding the claim for a TDIU, the Veteran should be scheduled for a Board hearing at the RO in accordance with the docket number of his appeal.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for 

Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


